IN THE SUPREME COURT OF THE STATE OF NEVADA


                KEANDRE VALENTINE,                                     No. 84777
                              Petitioner,
                               vs.
                THE EIGHTH  JUDICIAL    DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                            FILED
                CLARK; AND THE HONORABLE                                    JUL 0 8 2022
                JACQUELINE M. BLUTH, DISTRICT                             EUZABETH A. BROWN
                JUDGE,                                                  CLERK OF SUPREME COURT

                              Respondents,                             By
                                                                             Depti ryaek-M-06-"--
                                                                             ..5
                              and
                THE STATE OF NEVADA,
                              Real Party in Interest.

                                   ORDER DISMISSING PETITION

                           This is an original petition for a writ of mandamus or
                prohibition. Petitioner has filed a motion to withdraw his petition. The
                unopposed motion is granted and this matter is dismissed.
                           It is so ORDERED.




                                            A   CI-•t             J.
                                       Hardesty


                                         , J.                                            J.
                Stiglich                                Herndon




SUPREME COURT
      OF
    NEVADA

( 0) I947A
                                                                                  (71?-,3P-19 0
                cc:   Hon. Jacqueline Bluth, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                    2